MORROW, P. J.
Theft is the offense; penalty assessed at confinement in the penitentiary for two years.
*590This is a companion case to Cole Oglesby v. State (Tex. Cr. App.) 51 S.W.(2d) 587, recently decided. In tbis case the appellant was charged with the theft of the property described in the companion case mentioned, which was a conviction for burglary. The facts and the defensive theories are identical with those discussed in the companion ease, and, upon the authority of that ease, the judgment in the present appeal is affirmed.